Exhibit 10.7

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions."

CONFIDENTIAL

License Agreement

This LICENSE AGREEMENT (“Agreement”) is entered into as of October 20, 2015
(“Effective Date”) by and between REGENXBIO Inc., a corporation organized under
the laws of the State of Delaware, with offices at 9712 Medical Center Drive,
Suite 100, Rockville, MD 20850, USA (“Licensor”), and Annapurna Therapeutics
Limited organized under the laws of Ireland, with offices at 14 Taney Hall,
Eglinton Terrace, Dundrum Dublin D14 C7F7, Ireland (“Licensee”). Licensor and
Licensee are hereinafter referred to individually as a “Party” and collectively
as the “Parties.”

 

WHEREAS, Licensor has rights under the Licensed Patents (as defined herein)
pertaining to certain recombinant adeno-associated virus vectors; and

WHEREAS, Licensee desires to obtain from Licensor certain licenses under the
Licensed Patents under the terms set forth herein;

NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement, and intending to be legally bound, the Parties hereby agree as
follows:

ARTICLE 1: DEFINITIONS

1.1“AAVrh10” means (a) the recombinant adeno-associated virus serotype rh10
vector with the specified sequence set forth in GenBank [***]; and (b) any
recombinant adeno-associated virus derivatives of such serotype rh10 vector that
are covered by the claims of the Licensed Patents.

1.2“AATD Field” means the treatment of alpha-1 anti-trypsin deficiency (“AATD”)
in human beings by in vivo gene therapy using AAVrh10 delivering a gene encoding
human alpha-1 antitrypsin.

1.3“AAVrh10 Product” means any product that incorporates, uses, is based upon or
is derived from AAVrh10.

1.4“Affiliate” means any legal entity directly or indirectly, during the Term,
controlling, controlled by, or under common control with another entity. For
purposes of this Agreement, “control” means the direct or indirect ownership of
more than 50% of the outstanding voting securities of a legal entity, or the
right to receive more than 50% of the profits or earnings of a legal entity, or
the right to control the policy decisions of a legal entity. An entity may be or
become an Affiliate of an entity and may cease to be an Affiliate of an entity,
in each case, during the Term.

1.5“Allergy Field” means the treatment of allergy in human beings by in vivo
gene therapy using AAVrh10 delivering a gene encoding an anti-IgE antibody.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

1.6“Calendar Quarter” means each three-month period or any portion thereof,
beginning on January 1, April 1, July 1, and October 1.

1.7“Change of Control” means (i) any transaction or series of related
transactions following which the holders of Licensee’s capital stock or
membership or equity interests immediately

prior to such transaction or series of related transactions collectively are the
owners of less than 50% of the outstanding equity interests of Licensee entitled
to (a) vote with respect to the election of directors (or positions having a
similar function) or (b) receive the proceeds upon any sale, liquidation or
dissolution of Licensee; (ii) a sale, transfer, or other disposition, in a
single transaction or series of related transactions, of all or a material
portion of Licensee’s interest in the Licensed Product; (iii) a sale, transfer,
or other disposition, in a single transaction or series of related transactions,
of all or a material portion of Licensee’s right title, or interest in its
assets taken as a whole; (iv) an initial public offering of the stock of
Licensee; or (v) the merger of Licensee with a Third Party by operation of law
or otherwise.

1.8“Commercial Field” means (a) AATD Field; and (b) if and when an Indication
Option is exercised for the Option Field by Licensee pursuant to Section 2.2,
the treatment of human beings in the Option Field.

1.9“Confidential Information” means and includes all technical information,
inventions, developments, discoveries, software, know-how, methods, techniques,
formulae, animate and inanimate materials, data, processes, finances, business
operations or affairs, and other proprietary ideas, whether or not patentable or
copyrightable, of either Party that are (a) marked or otherwise identified as
confidential or proprietary at the time of disclosure in writing; or (b) if
disclosed orally, visually, or in another non-written form, identified as
confidential at the time of disclosure and summarized in reasonable detail in
writing as to its general content within 30 days after original disclosure. The
Parties acknowledge that (i) the terms and conditions of this Agreement and (ii)
the records and reports referred to in Section 3.9 will be deemed the
Confidential Information of both Parties, regardless of whether such information
is marked or identified as confidential. Notwithstanding the foregoing,
Confidential Information will not include the following, in each case, to the
extent evidenced by competent written proof of the Receiving Party:

1.9.1  information that was already known to the Receiving Party, other than
under an obligation of confidentiality, at the time of disclosure by the
Disclosing Party;

1.9.2  information that was generally available to the public or otherwise part
of the public domain at the time of its disclosure to the Receiving Party;

1.9.3  information that became generally available to the public or otherwise
part of the public domain after its disclosure, other than through any act or
omission of the Receiving Party in breach of this Agreement;

1.9.4  information that is independently discovered or developed by the
Receiving Party without the use of Confidential Information of the Disclosing
Party; or

2

--------------------------------------------------------------------------------

CONFIDENTIAL

1.9.5  information that was disclosed to the Receiving Party, other than under
an obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to others.

1.10 “Development Progress Report” has the meaning set forth in Section 4.2.

1.11 “Disclosing Party” has the meaning set forth in Section 5.1.

1.12 “Domain Antibody” [***]

1.13 “FDA” means the United States Food and Drug Administration, or a successor
agency in the United States with responsibilities comparable to those of the
United States Food and Drug Administration.

1.14 “Financing Term” has the meaning set forth in Section 4.1.2.

1.15 “GSK Agreement” means that certain License Agreement entered into between
Licensor and SmithKline Beecham Corporation, effective on March 6, 2009, as
amended by that certain Amendment to License Agreement dated April 15, 2009, and
as amended from time to time.

1.16 “Indication Option” has the meaning set forth in Section 2.2.

1.17 “Licensed Patents” means (a) all United States patents and patent
applications listed in Exhibit A, including patents arising from such patent
applications; and (b) any re-examination certificates thereof, and (c) the
foreign counterparts of the patents and patent applications in subsection (a)
and (b) and extensions, continuations, divisionals, and re-issue applications;
provided that “Licensed Patents” will not include any claim of a patent or
patent application covering any Manufacturing Technology.

1.18 “Licensed Product” means (a) any AAVrh10 Product that is made, made for,
used, sold, offered for sale, or imported by Licensee, its Affiliates, and any
of its or their Sublicensees, the manufacture, use, sale, offer for sale, or
import of which product, in the absence of the license granted pursuant to this
Agreement, would infringe or is covered by at least one Valid Claim of the
Licensed Patents in the country of manufacture, use, sale, offer for sale, or
import, including products manufactured by a process that would infringe or is
covered by at least one Valid Claim of the Licensed Patents in the country of
manufacture, use, sale, offer for sale, or import or (b) any service sold by
Licensee, its Affiliates, and any of its or their Sublicensees with respect to
the administration of any AAVrh10 Product to patients that in the absence of the
license granted pursuant to this Agreement, would infringe or is covered by at
least one Valid Claim of the Licensed Patents in the country of sale.

1.19 “Licensee Inventions” means any new or improved composition of matter,
process, method, formula, information, product, invention (whether or not
patentable or otherwise protectable), discovery, idea, material, or other
know-how that, during the term of this Agreement, is first discovered, produced,
conceived, or reduced to practice by or on behalf of Licensee or any of its
Sublicensees in connection with the exercise of any rights granted under this
Agreement that relate to or are applicable to the inventions claimed in the
Licensed Patents.

3

--------------------------------------------------------------------------------

CONFIDENTIAL

1.20 “Manufacturing Technology” means any and all patents, patent applications,
know-how, and all intellectual property rights associated therewith that are
owned or controlled.by Licensor, and including all tangible embodiments thereof,
that claim, cover or relate to the manufacture of adeno-associated viruses,
adeno-associated virus vectors, research or commercial reagents related thereto,
Licensed Products, or other products, including manufacturing processes,
technical information relating to the methods of manufacture, protocols,
standard operating procedures, batch records, assays, formulations, quality
control data, specifications, scale up methods, any and all improvements,
modifications, and changes thereto, and any and all activities associated with
such manufacture. Any and all chemistry, manufacturing, and controls (CMC), drug
master files (DMFs), or similar materials provided to regulatory authorities and
the information contained therein are deemed Manufacturing Technology.

1.21 “Marketing Authorization” means all approvals, licenses, registrations or
authorizations of any federal, state or local regulatory agency, department,
bureau or other governmental entity, necessary for the manufacturing, use,
storage, import, transport, marketing and sale of Licensed Products in a country
or regulatory jurisdiction.

1.22 “NDA” means a New Drug Application filed with the FDA as described in 21
C.F.R. § 314, a Biological License Application (“BLA”) pursuant to 21 C.F.R. §
601.2, or any equivalent or any corresponding application for regulatory
approval in any country or regulatory jurisdiction other than the United States.

1.23 “Net Sales” means the gross receipts from sales or other disposition of a
Licensed Product (including fees for services within the definition of “Licensed
Product”) by Licensee and/or its Affiliates and/or any Sublicensees to Third
Parties less the following deductions that are directly attributable to a sale,
specifically and separately identified on an invoice or other documentation and
actually borne by Licensee, its Affiliates, or any Sublicensees: [***]. In the
event consideration other than cash is paid to Licensee, its Affiliates, or any
Sublicensees, for purposes of determining Net Sales, the Parties shall use the
cash consideration that Licensee, its Affiliates, or any Sublicensees would
realize from an unrelated buyer in an arm’s length sale of an identical item
sold in the same quantity and at the time and place of the transaction, as
determined jointly by Licensor and Licensee based on transactions of a similar
type and standard industry practice, if any.

1.24 “Option Field” means the Allergy Field subject to Licensee’s exercise of
the Indication Option pursuant to Section 2.2.

1.25 “Option Term” means the period beginning on the Effective Date and ending
on the first anniversary of the Effective Date.

1.26 “Penn Agreement” means that certain License Agreement entered into between
Licensor and The Trustees of the University of Pennsylvania, effective on
February 24, 2009, as amended by that letter agreement dated March 6, 2009 and
by that certain Second Amendment to License Agreement effective on September 9,
2014, and as amended from time to time.

1.27 “Phase 3 Clinical Trial” means a pivotal clinical trial in humans performed
to gain evidence with statistical significance of the efficacy of a product in a
target population, and to

4

--------------------------------------------------------------------------------

CONFIDENTIAL

obtain expanded evidence of safety for such product that is needed to evaluate
the overall benefit-risk relationship of such product, to form the basis for
approval of an NDA and to provide an adequate basis for physician labeling, as
described in 21 C.F.R. § 312.21(c) or the corresponding regulation in
jurisdictions other than the United States.

1.28 “Prosecute” means preparation, filing, and prosecuting patent applications
and maintaining patents, including any reexaminations, reissues, oppositions,
inter partes review, and interferences.

1.29 “Qualified Financing” means any combination of (i) the sale of any equity
securities (or securities convertible into or exercisable for equity securities)
and (ii) unrestricted grants or gifts.

1.30 “Receiving Party” has the meaning set forth in Section 5.1.

1.31 “REGENX Licensors” means SmithKline Beecham Corporation (or any successor
thereto under the GSK Agreement) and The Trustees of the University of
Pennsylvania (or any successor thereto under the Penn Agreement).

1.32 “Retained Rights” has the meaning set forth in Section 2.3.

1.33 “Sublicensee” means (i) any Third Party or Affiliate to whom Licensee
grants a sublicense of some or all of the rights granted to Licensee under this
Agreement as permitted by this Agreement; and (ii) any other Third Party or
Affiliate to whom a sublicensee described in clause (i) has granted a further
sublicense as permitted by this Agreement.

1.34 “Third Party” means any person or entity other than a Party to this
Agreement or Affiliates of a Party to this Agreement.

1.35 “Valid Claim” means a claim of an issued and unexpired patent (including
any patent claim the term of which is extended by any extension, supplementary
protection certificate, patent term restoration, or the like) included within
the Licensed Patents or a claim of a pending patent application included within
the Licensed Patents, which has not lapsed, been abandoned, been held revoked,
or been deemed unenforceable or invalid by a non-appealable decision or an
appealable decision from which no appeal was taken within the time allowed for
such appeal of a court or other governmental agency of competent jurisdiction.

ARTICLE 2: LICENSE GRANTS

2.1Exclusive License Grant. Subject to the terms and conditions of this
Agreement, including the Retained Rights, Licensor hereby grants to Licensee an
exclusive, sublicensable (as provided in Section 2.5 only), non-transferable
(except as provided in Section 10.2), royalty-bearing, worldwide license under
the Licensed Patents to make, have made, use, import, sell, and offer for sale
Licensed Products in the AATD Field, including, for the avoidance of doubt, the
right to conduct research and development.

5

--------------------------------------------------------------------------------

CONFIDENTIAL

2.2License Option.

2.2.1  Option. Subject to the terms and conditions of this Agreement during the
Option Term, Licensor hereby grants to Licensee an exclusive option, exercisable
at Licensee’s sole discretion, to obtain an exclusive, sublicensable (as
provided in Section 2.5), non-transferable (except as provided in Section 10.2),
royalty-bearing, worldwide license in the Option Field (an “Indication Option”)
in accordance with the following provisions:

2.2.2  Method of Exercise. To exercise the Indication Option, Licensee must
provide written notice to Licensor of its desire to include the Option Field in
the Commercial Field under this Agreement and pay the fee specified in Section
3.4 prior to the end of the Option Term.

2.2.3  License Grant Upon Exercise. If Licensee exercises the Indication Option
for the Option Field by providing such written notice, effective upon Licensor’s
receipt of the fee described in Section 3.4 (the “Grant Date” for the Option
Field ), subject to the terms and conditions of this Agreement, including the
Retained Rights, Licensor shall be deemed to have granted to Licensee an
exclusive, sublicensable (as provided in Section 2.5 only), nontransferable
(except as provided in Section 10.2), royalty-bearing, worldwide license under
the Licensed Patents to make, have made, use, import, sell, and offer for sale
Licensed Products in the Option Field, including, for the avoidance of doubt,
the right to conduct research and development.

2.2.4  Exercised Indication Option. For the avoidance of doubt, the foregoing
license granted pursuant to Section 2.2.3 will be deemed granted on the Grant
Date with respect to the Option Field. The Indication Option will terminate with
respect to the Option Field at the end of the Option Term if Licensee fails to
exercise the Indication Option during the Option Term, and Licensee will have no
further rights under this Agreement with respect to the Option Field; provided
that the termination of the Indication Option will not affect Licensee’s rights
under this Agreement with respect to the license granted under Section 2.1.

2.3Retained Rights.

2.3.1  Except for the rights and licenses specified in Section 2.1 and, if
applicable, Section 2.2.3, no license or other rights are granted to Licensee
under any intellectual property of Licensor, whether by implication, estoppel,
or otherwise and whether such intellectual property is subordinate, dominant, or
otherwise useful for the practice of the Licensed Patents. Notwithstanding
anything to the contrary in this Agreement, Licensor may use and permit others
to use the Licensed Patents for any research, development, commercial, or other
purposes inside or outside of the Commercial Field (other than to the extent of
the exclusive license under Section 2.1 and if applicable, Section 2.2.3).
Without limiting the foregoing, and notwithstanding anything in this Agreement
to the contrary, Licensee acknowledges and agrees to the following rights
retained by Licensor and the REGENX Licensors (individually and collectively,
the “Retained Rights”), whether inside or outside the Commercial Field:

2.3.1.1The rights and licenses granted in Section 2.1 and, if applicable,
Section 2.2.3 shall not include any right (and Licensor and the REGENX Licensors
retain the exclusive (even as to Licensee), fully sublicensable right) under the
Licensed Patents to

6

--------------------------------------------------------------------------------

CONFIDENTIAL

make, have made, use, sell, offer to sell, and import Domain Antibodies that are
expressed by an adeno-associated vector, including AAVrh10.

2.3.1.2Licensor and the REGENX Licensors retain the following rights with
respect to the Licensed Patents:

 

(a)

A non-exclusive, sublicensable right under the Licensed Patents to make, have
made, use, sell, offer to sell, and import products that deliver RNA
interference and antisense drugs using an adeno-associated vector, including
AAVrh10; and

 

(b)

A non-exclusive right for the REGENX Licensors (which right is sublicensable by
such licensors) to use the Licensed Patents for educational, research,
development and other non-commercial purposes and to use the Licensed Patents
for such licensors’ discovery research efforts with non-profit organizations and
non-profit collaborators.

2.3.1.3The rights and licenses granted in Section 2.1 and, if applicable,
Section 2.2.3 shall not include any right (and Licensor retains the exclusive
(even as to Licensee), fully sublicensable right) under the Licensed Patents:

 

(a)

to conduct commercial reagent and services businesses, which includes the right
to make, have made, use, sell, offer to sell, and import research reagents,
including any viral vector construct; provided that, for clarity, the foregoing
retained right does not give Licensor the right to conduct clinical trials in
humans in the Commercial Field using AAVrh10; or

 

(b)

to use the Licensed Patents to provide services to any Third Parties; provided
that Licensee’s license under Section 2.1 and, if applicable, Section 2.2.3 does
include the right to provide services in connection with the administration of
Licensed Products to patients.

2.3.1.4Licensor retains the fully sublicensable right under the Licensed Patents
to grant non-exclusive research and development licenses to Affiliates and Third
Parties; provided that such development rights granted by Licensor shall not
include the right to conduct clinical trials in humans in the Commercial Field
using AAVrh10 or any rights to sell products using AAVrh10 in the Commercial
Field.

2.3.1.5The Trustees of the University of Pennsylvania may use and permit other
non-profit organizations or other non-commercial entities to use the Licensed
Patents for educational and research purposes, solely to the extent required
under the terms and conditions of the Penn Agreement.

7

--------------------------------------------------------------------------------

CONFIDENTIAL

2.4Government Rights. Licensee acknowledges that the United States government
retains certain rights in intellectual property funded in whole or part under
any contract, grant, or similar agreement with a federal agency. The license
grants hereunder are expressly subject to all applicable United States
government rights, including any applicable requirement that products that
result from such intellectual property and are sold in the United States must be
substantially manufactured in the United States.

2.5Sublicensing.

2.5.1  The license granted pursuant to Section 2.1 and, if applicable, Section
2.2.3 is sublicensable by Licensee to any Affiliates or Third Parties; provided
that any such sublicense must comply with the provisions of this Section 2.5
(including Section 2.5.2).

2.5.2  The right to sublicense granted to Licensee under this Agreement is
subject to the following conditions:

 

(a)

Licensee may only grant sublicenses pursuant to a written sublicense agreement
with the Sublicensee; [***]. Licensor must receive written notice as soon as
practicable following execution of any such sublicenses.

 

(b)

In each sublicense agreement, the Sublicensee must be required to comply with
the terms and conditions of this Agreement to the same extent as Licensee has
agreed and must acknowledge that Licensor is an express third party beneficiary
of such terms and conditions under such sublicense agreement.

 

(c)

The official language of any sublicense agreement shall be English.

 

(d)

Within [***] after entering into a sublicense, Licensor must receive an
unredacted copy of the sublicense written in the English language for Licensor’s
records and to share with the REGENX Licensors.

 

(e)

Licensee’s execution of a sublicense agreement will not relieve Licensee of any
of its obligations under this Agreement. Licensee is and shall remain [***] to
Licensor for all of Licensee’s duties and obligations contained in this
Agreement and for any act or omission of an Affiliate or Sublicensee that would
be a breach of this Agreement if performed or omitted by Licensee, and Licensee
will be deemed to be in breach of this Agreement as a result of such act or
omission.

2.6Non-Exclusive License Under Licensee Inventions. Licensee hereby grants to
Licensor a non-exclusive, worldwide, royalty-free, transferable, sublicensable,
irrevocable, perpetual license under Licensee Inventions and any intellectual
property rights with respect thereto to practice the Licensee Inventions in
connection with AAVrh10, including, for avoidance of doubt, the right to conduct
research and develop and commercialize products and services.

8

--------------------------------------------------------------------------------

CONFIDENTIAL

2.7Improvements.

2.7.1  Licensee hereby grants to Licensor a non-exclusive, worldwide,
royalty-free, transferable, sublicensable, irrevocable, perpetual license:

 

(a)

to use any Licensed Back Improvements (and any intellectual property rights with
respect thereto) for purposes consummate in scope to the Retained Rights, and

 

(b)

to practice the Licensed Back Improvements (and any intellectual property rights
with respect thereto) for any and all purposes, including the right to research,
develop, make, have made, use, offer for sale, and sell products and services;
provided that, during the term of this Agreement, Licensor shall have no right,
under the license in this Section 2.7.1(b), to practice the Licensed Back
Improvements with respect to AAVrh10 in the Commercial Field.

2.7.2  For purposes of this Agreement, “Licensed Back Improvements” means any
patentable modifications or improvements developed by Licensee, any of its
Affiliates, or any Sublicensees to any vector that is the subject of a claim
within the Licensed Patents, which modification or improvement is developed by
Licensee or any of its Affiliates during the term of this Agreement or by any
Sublicensee during the term of any sublicense agreement with such Sublicensee.

2.7.3  Licensee agrees to provide prompt notice to Licensor upon the filing of
any patent application covering any Licensee Inventions and/or any Licensed Back
Improvement, together with a reasonably detailed description of or access to
such Licensee Inventions and/or Licensed Back Improvement to permit the practice
of any such invention and/or improvement.

2.8Covenants Regarding In-Licenses. During the term of this Agreement, without
the prior written consent of Licensee, which consent shall not be unreasonably
withheld, Licensor agrees not to exercise its right to terminate and will not
amend either the GSK Agreement or Penn Agreement if such termination or
amendment would materially, adversely affect Licensee’s rights under this
Agreement with respect to the Licensed Patents.

2.9Section 365(n) of the Bankruptcy Code. All rights and licenses granted to
Licensee or Licensor under or pursuant to this Agreement are and will otherwise
be deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code (Title 11, U.S. Code), as amended (the “Bankruptcy Code”) or any comparable
law outside the United States, licenses of rights to “intellectual property” as
defined in Section 101(35A) of the Bankruptcy Code. The Parties will retain and
may fully exercise all of their respective rights and elections under the
Bankruptcy Code and any comparable law outside the United States.

9

--------------------------------------------------------------------------------

CONFIDENTIAL

ARTICLE 3: CONSIDERATION

3.1Upfront Fee. In partial consideration of the rights and licenses granted to
Licensee under this Agreement, Licensee shall pay Licensor an initial fee of
[***], which shall be payable as follows: (a) [***] upon the Effective Date; and
(b) [***]within six (6) months of the Effective Date; provided that any unpaid
portion of the initial fee shall be immediately payable upon termination of this
Agreement.

3.2Additional One Time Fee. In partial consideration of the rights and licenses
granted to Licensee under this Agreement, Licensee shall pay Licensor [***],
which shall be payable on or before the first of the following to occur: (a)
Licenseee obtaining [***] in a Qualified Financing or series of Qualified
Financings, or (b) the first anniversary of the Effective Date; provided that
any unpaid portion of the additional payment shall be immediately payable upon
termination of this Agreement.

3.3Indication Option Fee. In partial consideration of the Indication Option
granted to Licensee under Section 2.2, Licensee shall pay Licensor [***] upon
the Effective Date.

3.4Exercise of Indication Option Fee. For the Option Field for which Licensee
exercises the Indication Option pursuant to Section 2.2, Licensee shall, on the
date the Indication Option is exercised, pay Licensor a fee of $900,000 U.S.
Dollars.

3.5Annual Maintenance Fee. In partial consideration of the rights and licenses
granted to Licensee under this Agreement, Licensee shall pay Licensor the
following on-going annual maintenance fees [***] each anniversary of the
Effective Date:

 

(a)

For the AATD Field, [***]; and

 

(b)

For the Option Field for which Licensee exercises the Indication Option pursuant
to Section 2.2, Licensee shall pay Licensor [***].

10

--------------------------------------------------------------------------------

CONFIDENTIAL

3.6Milestone Fees.

3.6.1  AATD Field.

3.6.1.1Development Milestones. In partial consideration of the rights and
licenses granted to Licensee under this Agreement, Licensee shall pay Licensor
the following milestone payments one time only for only the first Licensed
Product in the AATD Field to achieve each of the following milestone events:

 

Development Milestone

Milestone Payment

1.    First treatment of the 4th human subject in a clinical trial

[***]

2.    First treatment in Phase 3 Clinical Trial (i.e., first patient, first
dose)

[***]

3.    NDA submission in any country

[***]

4.    Marketing Authorization in the United States

[***]

5.    Marketing Authorization in the European Union

[***]

6.    Marketing Authorization in any country or territory other than the United
States and the European Union

[***]

Total (per Licensed Product in the AATD Field)

[***]

3.6.1.2For clarity, the milestone payments set forth in Section 3.6.1.1 are
payable [***] with respect to only the [***] Licensed Product in the AATD Field
to reach each of the foregoing milestone events, [***]. In the event that any
development milestone event is met with respect to a specific Licensed Product
prior to the satisfaction of any prior milestone event with respect to the
applicable Licensed Product, then Licensee shall also pay the amount due for
occurrence of all prior milestone events not previously paid with respect to the
applicable Licensed Product upon meeting the applicable development milestone
(e.g., if an NDA is submitted prior to dosing of a first patient in a Phase 3
Clinical Trial, Licensee shall pay Licensor [***] upon NDA submission).

11

--------------------------------------------------------------------------------

CONFIDENTIAL

3.6.2  Option Field.

3.6.2.1Development Milestones. In partial consideration of the rights and
licenses granted to Licensee under this Agreement, Licensee shall pay Licensor
the following milestone payments one time only for the first Licensed Product in
the Option Field licensed by Licensee in accordance with Section 2.2 which
achieves each of the following milestone events:

 

Development Milestone

Milestone Payment

1.    First treatment of a human subject in a clinical trial (i.e., first
patient, first dose)

[***]

2.    First treatment in Phase 3 Clinical Trial (i.e., first patient, first
dose)

[***]

3.    NDA submission in any country

[***]

4.    Marketing Authorization in the United States

[***]

5.    Marketing Authorization in the European Union

[***]

6.    Marketing Authorization in any country or territory other than the United
States and the European Union

[***]

Total (per Licensed Product within the Option Field)

[***]

3.6.2.2For clarity, the milestone payments set forth in Section 3.6.2.1 are
payable only [***] with respect to the [***] Licensed Product in the Option
Field licensed by Licensee in accordance with Section 2.2 that achieves the
milestone event, [***]. In the event that any development milestone event is met
with respect to a specific Licensed Product prior to the satisfaction of any
prior milestone event with respect to the applicable Licensed Product, then
Licensee shall also pay the amount due for occurrence of all prior milestone
events not previously paid with respect to the applicable Licensed Product upon
meeting the applicable development milestone (e.g., if an NDA is submitted prior
to dosing of a first patient in a Phase 3 Clinical Trial, Licensee shall pay
Licensor [***] upon NDA submission).

3.7Royalties.

3.7.1  In consideration of the rights and licenses granted to Licensee under
this Agreement, Licensee shall pay to Licensor the following royalties based
upon the annual Net Sales worldwide of all Licensed Products, on a field-by
field basis, in a given calendar year, subject to the reductions in royalty
rates set forth in Sections 3.7.2 and 3.7.3:

 

Cumulative Annual Net Sales of all Licensed Products Worldwide

Royalty Percentage

Portion of Net Sales less than [***]

[***]

Portion of Net Sales between (and including) [***] through (and including) [***]

[***]

Portion of Net Sales greater than [***]

[***]

12

--------------------------------------------------------------------------------

CONFIDENTIAL

3.7.2  Adjustment of Royalties For Licenses. On a Licensed Product-by-Licensed
Product, country-by-country basis, upon the date on which the manufacture, use,
sale, offer for sale or import of a Licensed Product does not infringe or is not
covered by a Valid Claim existing in such country, no royalty shall be
applicable to Net Sales of such Licensed Product under this Section 3.7 in such
country.

3.7.3  Third Party Royalties Stacking Provision. If Licensee must obtain a
license from a Third Party to avoid infringement of such Third Party’s rights in
order to manufacture, use, or commercialize a given Licensed Product and if the
royalties required to be paid to such Third Party for such license, together
with those royalties payable to Licensor, in the aggregate, exceed [***] of Net
Sales for any Licensed Product, then the royalty owed to Licensor for that
Licensed Product will be reduced by an amount calculated as follows:

STACKING ROYALTY CALCULATIONS  
R = (C * (A / (A+B)))

Where

R = reduction of Licensor royalty,

A = unreduced Licensor royalty,

B = sum of all Third Party royalties,

C = increment of projected total royalty above [***].

Example Calculation:

 

Assume:

 

i) all Third Party royalties = [***]

 

 

ii) unreduced Licensor royalty = [***]

 

 

iii) projected total royalty = [***]

 

 

R = ([***] - [***])*([***] / ([***] + [***]))

 

 

R = ([***] * [***])

 

 

R = [***]

 

 

Licensor Stacked Royalty = [***] - [***] = [***]

 

Notwithstanding the foregoing, Licensee will pay to Licensor no less than [***]
of the royalties that Licensee would otherwise pay to Licensor with respect to
Net Sales if there were no royalties due to Third Parties.

3.7.4  Royalty Payment Period. Licensee’s obligation hereunder for payment of a
royalty under this Section 3.7 on the Net Sales of Licensed Products in a given
country will end on a Licensed Product-by-Licensed Product and
country-by-country basis at such time when the Licensed Product ceases to
infringe or be covered by a Valid Claim within the Licensed Patents in that
country.

13

--------------------------------------------------------------------------------

CONFIDENTIAL

3.8Sublicense Fees.

3.8.1  In further consideration of the rights and licenses granted to Licensee
under this Agreement, Licensee shall pay Licensor a percentage of any sublicense
fees [***] received by Licensee or its Affiliates for the Licensed Products from
any Third Party Sublicensee or from any Third Party granted any option to obtain
a sublicense. The applicable percentage due to Licensor for each sublicense (or
option) in the Commercial Field shall be as follows:

 

Event

Sublicense Fee Rate

If Licensee or its Affiliates grant a Third Party a sublicense or an option to
obtain a sublicense on or before [***] if the sublicense or option relates to
the AATD Field, or (ii) [***] if the sublicense or option relates to the Option
Field

[***]

 

 

If Licensee or its Affiliates grant a Third Party a sublicense or an option to
obtain a sublicense after the [***] if the sublicense or option relates to the
AATD Field, or (ii) [***] if the sublicense or option relates to the Option
Field

[***]

3.8.2  With respect to the obligations under this Section 3.8, Licensee shall
not be required to submit any amounts received from a Third Party for the
following:

 

(a)

Reimbursement or payment, in either case, of Licensee’s actual costs for
research, development, patent and/or manufacturing activities performed by
Licensee or its Affiliates corresponding directly to the research, development
and/or manufacturing of Licensed Products pursuant to a specific agreement;

 

(b)

Consideration received for the purchase of an equity interest in Licensee or its
Affiliates at fair market value or in the form of loans at commercially
reasonable rates of interest; and

 

(c)

Any and all amounts paid to Licensee or its Affiliates by a Third Party
Sublicensee as royalties on sales of Licensed Product sold by such Sublicensee
under a sublicense agreement.

3.8.3  If Licensee or its Affiliate receives sublicense fees from Third Party
Sublicensees or from any Third Party granted any option to obtain a sublicense
under this Agreement in the form of non-cash consideration, then Licensee shall,
at Licensor’s option, pay Licensor payments as required by this Section 3.8 in
the form of the non-cash consideration received by Licensee or its Affiliates or
(b) a cash payment determined based on the fair market value of such non-cash
consideration. If Licensee or its Affiliate enters into any sublicense that is
not an arm’s length transaction, fees due under this Section 3.8 will be
calculated based on the fair market value of

14

--------------------------------------------------------------------------------

CONFIDENTIAL

such transaction, at the time of the transaction, assuming an arm’s length
transaction made in the ordinary course of business, as determined jointly and
in good faith by Licensor and Licensee based on transactions of a similar type
and standard industry practice, if any.

3.8.4  To the extent Licensee or its Affiliates receives payment from a Third
Party relating to one or more of the milestone events set forth in the tables in
Section 3.6, then the amount of the payment made to Licensor under such Section
3.6 with respect to such milestone event shall not be deemed sublicense fees
under this Section 3.8; instead, the amounts due under this Section 3.8 shall be
calculated by applying the applicable sublicense fee rate set forth in Section
3.8.1 above to the sublicense fees received by Licensee or its Affiliates from
such Third Party after deducting the amount of the payment under Section 3.6.

3.9Reports and Records.

3.9.1  Licensee must deliver to Licensor within [***] after the end of each
Calendar Quarter after the first commercial sale of a Licensed Product a report
setting forth the calculation of the royalties due to Licensor for such Calendar
Quarter, including:

 

(a)

Number of Licensed Products included within Net Sales, listed by country;

 

(b)

Gross consideration for Net Sales of Licensed Product, including all amounts
invoiced, billed, or received;

 

(c)

Qualifying costs to be excluded from the gross consideration, as described in
Section 1.23, listed by category of cost;

 

(d)

Net Sales of Licensed Products listed by country;

 

(e)

A detailed accounting of any royalty reductions applied pursuant to Sections
3.7.2 and 3.7.3;

 

(f)

Royalties owed to Licensor, listed by category; and

 

(g)

The computations for any applicable currency conversions.

3.9.2  Licensee shall pay the royalties due under Section 3.7 within [***]
following the last day of the Calendar Quarter in which the royalties accrue.
Licensee shall send the royalty payments along with the report described in
Section 3.9.1.

3.9.3  Within [***] after the occurrence of a milestone event described in
Section 3.6, Licensee must deliver to Licensor a report describing the milestone
event that occurred, together with a payment of the applicable amount due to
Licensor pursuant to Section 3.6.

3.9.4  Within [***] after the receipt of any fees from any Third Party as
described in Section 3.8, Licensee must deliver to Licensor a report describing
the fees received, together with a payment of the applicable amount due to
Licensor pursuant to Section 3.8.

15

--------------------------------------------------------------------------------

CONFIDENTIAL

3.9.5  All financial reports under this Section 3.9 will be certified by the
chief financial officer of Licensee.

3.9.6  Licensee shall maintain and require its Affiliates and all Sublicensees
to maintain, complete and accurate books and records which enable the royalties,
fees, and payments payable under this Agreement to be verified. The records must
be maintained for [***] after the submission of each report under Article 3.
Upon reasonable prior written notice to Licensee, Licensee and its Affiliates
and all Sublicensees will provide Licensor and/or the REGENX Licensors (and
their respective accountants) with access to all of the relevant books, records,
and related background information required to conduct a review or audit of the
royalties, fees, and payments payable to Licensor under this Agreement to be
verified. Access will be made available: (a) during normal business hours; (b)
in a manner reasonably designed to facilitate the auditing party’s review or
audit without unreasonable disruption to Licensee’s business; and (c) no more
than once each calendar year during the term of this Agreement and for a period
of five (5) years thereafter. Licensee will promptly pay to Licensor the amount
of any underpayment determined by the review or audit, plus accrued interest. If
the review or audit determines that Licensee has underpaid any payment by [***]
or more, then Licensee will also promptly pay the costs and expenses of Licensor
and the REGENX Licensors and their respective accountants in connection with the
review or audit.

3.10 Currency, Interest.

3.10.1  All dollar amounts referred to in this Agreement are expressed in United
States dollars. All payments to Licensor under this Agreement must be made in
United States dollars.

3.10.2  If Licensee receives payment in a currency other than United States
dollars for which a royalty or fee or other payment is owed under this
Agreement, then (a) the payment will be converted into United States dollars at
the conversion rate for the foreign currency as published in the eastern edition
of the Wall Street Journal, N.Y. edition, as of the last business day of the
Calendar Quarter in which the payment was received by Licensee; and (b) the
conversion computation will be documented by Licensee in the applicable report
delivered to Licensor under Section 3.9.

3.10.3  All amounts that are not paid by Licensee when due will accrue interest
from the date due until paid at a rate equal to one point five percent (1.5%)
per month (or the maximum allowed by law, if less).

3.11 Taxes and Withholding.

3.11.1  All payments hereunder will be made free and clear of, and without
deduction or deferment in respect of, and Licensee shall pay and be responsible
for, and shall hold Licensor harmless from and against, any taxes, duties,
levies, fees, or charges, including sales, use, transfer, excise, import, and
value added taxes (including any interest, penalties, or additional amounts
imposed with respect thereto) but excluding withholding taxes to the extent
provided in Section 3.11.2. At the request of Licensee, Licensor will give
Licensee such reasonable assistance, which will include the provision of
documentation as may be required by the

16

--------------------------------------------------------------------------------

CONFIDENTIAL

relevant tax authority, to enable Licensee to pay and report and, as applicable,
claim exemption from or reduction of, such tax, duty, levy, fee, or charge.

3.11.2  If any payment made by Licensee hereunder becomes subject to withholding
taxes with respect to Licensor’s gross or net income under the laws of any
jurisdiction, Licensee will deduct and withhold the amount of such taxes for the
account of Licensor to the extent required by law and will pay the amounts of
such taxes to the proper governmental authority in a timely manner and promptly
transmit to Licensor appropriate proof of payment of such withholding taxes. At
the request of Licensor, Licensee will give Licensor such reasonable assistance,
which will include the provision of appropriate certificates of such deductions
made together with other supporting documentation as may be required by the
relevant tax authority, to enable Licensor to claim exemption from or reduction
of, or otherwise obtain repayment of, such withholding taxes, and will upon
request provide such additional documentation from time to time as is reasonably
required to confirm the payment of withholding tax.

ARTICLE 4: DILIGENCE

4.1Diligence Obligations.

4.1.1  Licensed Product Diligence Obligations. Licensee will use commercially
reasonable efforts to develop, commercialize, market, promote, and sell Licensed
Products in the AATD Field. Furthermore, if Licensee exercises the Indication
Option granted to Licensee under Section 2.2, Licensee will use commercially
reasonable efforts to develop, commercialize, market, promote, and sell Licensed
Products in the Option Field for which Licensee exercised an Indication Option.
Commercially reasonable efforts means efforts equivalent to those utilized by
[***]. Without limiting the foregoing, if Licensee exercises an Indication
Option granted to Licensee under Section 2.2, Licensee shall have an
Investigational New Drug application accepted by the FDA, or an application
equivalent to an Investigational New Drug application accepted by the European
Medicines Agency (or any successor entity thereto), for a Licensed Product in
the Option Field for which Licensee has exercised an Indication Option by no
later than [***]after the Grant Date for the Option Field; provided, however,
that, if Licensee expects not to achieve this milestone on or before the
specified deadline, Licensee may pay Licensor an extension fee of [***] on or
before such deadline and the deadline shall then be extended by an additional
[***]. Licensee will only be entitled to [***] of this milestone and Licensee
will provide Licensor written notice within [***] of achieving this milestone.

4.1.2  Financing Diligence Obligations. Licensee shall raise an aggregate of at
least [***] in a Qualified Financing or a series of Qualified Financings by no
later than [***] after the Effective Date (the “Financing Term”).

4.2Reporting. Within [***] after the Effective Date and within [***] of each
December 1 thereafter, Licensee shall provide Licensor with written progress
reports, setting forth in such detail as Licensor may reasonably request, the
progress of the development, evaluation, testing, and commercialization of each
Licensed Product. Licensee will also notify Licensor within [***] of the first
commercial sale by Licensee, its Affiliates, or any Sublicensees of each
Licensed Product. Such a report (“Development Progress Report”), setting forth
(i) the current stage of development of Licensed Products, and (ii) until such
time as Licensee has raised at least

17

--------------------------------------------------------------------------------

CONFIDENTIAL

$10,000,000 U.S. Dollars in a Qualified Financing or a series of Qualified
Financings, progress reports with respect to any completed or contemplated
Qualified Financing. Development Progress Reports shall also include:

4.2.1  Date of Development Progress Report and time covered by such report;

4.2.2  Major activities and accomplishments completed by Licensee, its
Affiliates, and any Sublicensees relating directly to the Licensed Product since
the last Development Progress Report;

4.2.3  Significant research and development projects relating directly to the
Licensed Product currently being performed by Licensee, its Affiliates, and any
Sublicensees and good faith, but non-binding, projected dates of completion;

4.2.4  A development plan covering the next two (2) years at least, which will
include future development activities to be undertaken by Licensee, its
Affiliates, or any Sublicensees during the next reporting period relating
directly to the Licensed Product, Licensee’s strategy to bring the Licensed
Product to commercialization, and good faith, but non-binding, projected
timeline for completing the necessary tasks to accomplish the goals of the
strategy;

4.2.5  Projected total development remaining before product launch of each
Licensed Product; and

4.2.6  Summary of significant development efforts using the Licensed Patents
being performed by Third Parties, including the nature of the relationship
between Licensee and such Third Parties.

4.3Development Plans. Following receipt by Licensor of each development plan,
Licensor will promptly notify Licensee of any comments or requested revisions,
and the Parties will thereupon negotiate any appropriate revisions in good
faith.

4.4Confidential Information. The Parties agree that Development Progress Reports
shall be deemed Licensee’s Confidential Information; provided that Licensor may
share a copy of such reports with the REGENX Licensors under confidentiality.

4.5Improvements. Simultaneously with the Development Progress Report, Licensee
shall deliver a detailed description of any Licensee Inventions and any Licensed
Back Improvements, if not previously provided pursuant to Section 2.7.3, which
shall be Licensee’s Confidential Information.

ARTICLE 5: CONFIDENTIALITY

5.1Treatment of Confidential Information. Each Party, as a receiving party (a
“Receiving Party”), agrees that it will (a) treat Confidential Information
received by or on behalf of the other Party under this Agreement (the
“Disclosing Party”) as strictly confidential; (b) not disclose such Confidential
Information to Third Parties without the prior written consent of the Disclosing
Party, except as may be permitted in this Agreement; provided that any
disclosure permitted hereunder shall be under confidentiality agreements with
provisions at least as stringent as those

18

--------------------------------------------------------------------------------

CONFIDENTIAL

contained in this Agreement; and (c) not use such Confidential Information for
purposes other than those authorized expressly in this Agreement. The Receiving
Party agrees to ensure that its employees who have access to Confidential
Information are obligated in writing to abide by confidentiality obligations at
least as stringent as those contained under this Agreement.

5.2Public Announcements.

5.2.1  The Parties agree they will release a joint press release in the form
attached hereto as Exhibit B. Except as provided in Section 5.2.2, any other
press releases by either Party with respect to the other Party or any other
public disclosures concerning the existence of or terms of this Agreement shall
be subject to review and approval by the other Party. Once the joint press
release or any other written statement is approved for disclosure by both
Parties, either Party may make subsequent public disclosure of the contents of
such statement without the further approval of the other Party.

5.2.2  Notwithstanding Section 5.2.1, Licensor has the right to publish (through
press releases, scientific journals, or otherwise) and refer to any clinical,
regulatory, or research results related to Licensee’s Licensed Product that have
been publicly disclosed by Licensee, including referring to Licensee by name as
a licensee of Licensor, which publication or referral by Licensor shall not
require the prior consent of Licensee, but Licensor will provide Licensee with a
copy of any such publications or referrals two business days prior to release.

5.3Authorized Disclosure. Notwithstanding the provisions of Section 5.1 or 5.2,
either Party may disclose the other’s Confidential Information or make such a
disclosure of the existence of and/or terms of this Agreement to any [***];
provided that, in each case, such recipient of Confidential Information is
obligated to keep such information confidential on terms no less stringent than
those set forth in this Agreement. Furthermore, Licensee agrees that Licensor
may share a copy of this Agreement, reports and notices provided by Licensee to
Licensor pursuant to the terms of this Agreement, and copies of sublicense
agreements provided to Licensor hereunder, with the REGENX Licensors to the
extent required by the GSK Agreement and Penn Agreement, under confidentiality.
In the event that the Receiving Party receives service of legal process that
purports to compel disclosure of the Disclosing Party’s Confidential Information
or becomes obligated by law, rule, regulation or rules of a securities exchange
to disclose the Confidential Information of the Disclosing Party or the
existence of or terms of this Agreement to any governmental authority, then, to
the extent legally permitted, the Receiving Party shall promptly notify the
Disclosing Party, so that the Disclosing Party may seek an appropriate
protective order or other remedy with respect to narrowing the scope of such
requirement and/or waive compliance by the Receiving Party with the provisions
of this Agreement. The Receiving Party will, at the Disclosing Party’s request
and expense, provide the Disclosing Party with reasonable assistance in
obtaining such protective order or other remedy. If, in the absence of such
protective order or other remedy, the Receiving Party is nonetheless required by
law, rule, regulation or rules of a securities exchange to disclose the
existence of or terms of this Agreement or other Confidential Information of the
Disclosing Party, the Receiving Party may disclose such Confidential Information
without liability hereunder; provided that the Receiving Party shall furnish
only such portion of the Confidential Information that is legally required to be
disclosed and only to the extent required by law.

19

--------------------------------------------------------------------------------

CONFIDENTIAL

5.4Term of Confidentiality. The obligations of this Article 5 shall continue for
a period of [***] following the expiration or termination of this Agreement.

ARTICLE 6: TERM AND TERMINATION

6.1Term of Agreement. This Agreement will commence on the Effective Date and
continue in effect on a country-by-country, Licensed Product-by-Licensed Product
basis until the expiration, lapse, abandonment, or invalidation of the last
Valid Claim of the Licensed Patents to expire, lapse, become abandoned, or
become unenforceable for the applicable Licensed Product, unless sooner
terminated as provided in this Agreement.

6.2Termination for Failure to Exercise Option. This Agreement will terminate
automatically with respect to the Option Field for which Licensee has not
exercised an Indication Option at the end of the Option Term.

6.3Licensee’s Right to Terminate. Licensee may, upon six (6) months prior
written notice to Licensor, terminate this Agreement for any reason, with or
without cause. In exercising such termination right, Licensee may terminate the
Agreement in its entirety or, if desired, Licensee may specify in the written
notice that this Agreement is terminating only with respect to one or more of
the fields within the Commercial Field.

6.4Termination for Breach.

6.4.1  Licensor may terminate this Agreement, if Licensee is late in paying to
Licensor royalties, fees, or any other monies due under this Agreement, and
Licensee does not pay Licensor in full within fifteen (15) days upon written
demand from Licensor, which termination shall be effective immediately upon the
expiration of such fifteen (15)-day cure period.

6.4.2  Either Party may terminate this Agreement, if the other Party materially
breaches this Agreement and does not cure such material breach within thirty
(30) days after written notice of the breach, which termination shall be
effective immediately upon the expiration of such thirty (30)-day cure period.

6.5Termination for Insolvency.

6.5.1  Licensor may terminate this Agreement, effective immediately upon written
notice to Licensee, if Licensee, any of its Affiliates, or any Sublicensees
experiences any Trigger Event.

6.5.2  For purposes of this Section 6.5, “Trigger Event” means any of the
following: (a) if Licensee, any Affiliate, or any Sublicensee, as applicable,
(i) becomes insolvent, becomes bankrupt, or generally fails to pay its debts as
such debts become due, (ii) is adjudicated insolvent or bankrupt, (iii) admits
in writing its inability to pay its debts, (iv) suffers the appointment of a
custodian, receiver, or trustee for it or its property and, if appointed without
its consent, is not discharged within thirty (30) days, (v) makes an assignment
for the benefit of creditors, or (vi) suffers proceedings being instituted
against it under any law related to bankruptcy, insolvency, liquidation, or the
reorganization, readjustment, or release of debtors and, if contested by it, not
dismissed or stayed within ten days; (b) the institution or

20

--------------------------------------------------------------------------------

CONFIDENTIAL

commencement by Licensee, any Affiliate, or any Sublicensee, as applicable, of
any proceeding under any law related to bankruptcy, insolvency, liquidation, or
the reorganization, readjustment, or release of debtors; (c) the entering of any
order for relief relating to any of the proceedings described in Section
6.5.2(a) or (b) above; (d) the calling by Licensee, any Affiliate, or any
Sublicensee, as applicable, of a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; or (e) the act or failure to
act by Licensee, any Affiliate, or any Sublicensee, as applicable, indicating
its consent to, approval of, or acquiescence in any of the proceedings described
in Section 6.5.2(b) through (d) above.

6.6Patent Challenge.

6.6.1  Licensor may terminate this Agreement, effective immediately upon written
notice to Licensee, upon the commencement by Licensee, any of its Affiliates or
any Sublicensees of a Patent Challenge.

6.6.2  For purposes of this Section 6.6, “Patent Challenge” means any action
against Licensor, The Trustees of the University of Pennsylvania, or the REGENX
Licensors, including an action for declaratory judgment, to declare or render
invalid or unenforceable the Licensed Patents, or any claim thereof.

6.7Effects of Termination. The effect of termination pursuant to Section 6.2, by
Licensee pursuant to Section 6.3, by either Party, as applicable, under Section
6.4, or by Licensor pursuant to Section 6.5 or 6.6 shall be as follows; provided
that for any termination with respect to a particular field in the Commercial
Field, then the following provisions shall apply only with respect to such
field:

6.7.1  The licenses granted by Licensor hereunder shall terminate, and Licensee,
its Affiliates, and (unless the sublicense agreement is assigned pursuant to
Section 6.7.2) all Sublicensees shall cease to make, have made, use, import,
sell, and offer for sale all Licensed Products and shall cease to otherwise
practice the Licensed Patents; provided that Licensee, its Affiliates, and
Sublicensees shall have the right to continue to sell their existing inventories
of Licensed Products for a period not to exceed [***] after the effective date
of such termination;

6.7.2  At Licensor’s request, Licensee shall assign to Licensor any or all
sublicenses granted to Third Parties to the extent of the rights licensed to
Licensee hereunder and sublicensed to the Sublicensee unless the Sublicensee
notifies Licensor in writing that the Sublicensee does not wish such sublicense
to be so assigned (in which case such sublicense shall terminate); provided that
(i) prior to such assignment, Licensee shall advise Licensor whether such
Sublicensee is then in full compliance with all terms and conditions of its
sublicense and continues to perform thereunder, and, if such Sublicensee is not
in full compliance or is not continuing to perform, Licensor may elect not to
have such sublicense assigned; and (ii) following such assignment, Licensor
shall not be liable to such Sublicensee with respect to any obligations of
Licensee to the Sublicensee that are not consistent with, or not required by,
Licensor’s obligations to Licensee under this Agreement; and all sublicenses not
requested to be assigned to Licensor shall terminate;

21

--------------------------------------------------------------------------------

CONFIDENTIAL

6.7.3  If termination is by Licensee pursuant to Section 6.3 or by Licensor
pursuant to Section 6.4, 6.5 or 6.6, Licensee shall grant, and hereby grants to
Licensor a non-exclusive, perpetual, irrevocable, worldwide, royalty-free,
transferable, sublicensable license under any patentable modifications or
improvements (and any intellectual property rights with respect thereto)
developed by Licensee or any Affiliates (during the term of and pursuant to this
Agreement) or by any Sublicensees (during the term of and pursuant to any
sublicense agreement with such Sublicensee) to any vector that is the subject of
a claim within any of the Licensed Patents, for use by Licensor for the
research, development, and commercialization of products in any therapeutic
indication;

6.7.4  Licensee shall pay all monies then-owed to Licensor under this Agreement;

6.7.5  Each. Receiving Party shall, at the Disclosing Party’s request, return
all Confidential information of the Disclosing Party. Notwithstanding the
foregoing, one copy may be kept by either Party for a record of that Party’s
obligations; and

6.7.6  If termination is only with respect to a particular field within the
Commercial Field, but not all fields within the Commercial Field, then the
provisions of this Section 6.7 shall only apply with respect to the terminated
field(s), and this Agreement shall continue with respect to the non-terminated
field(s) within the Commercial Field.

6.8Survival. Licensee’s obligation to pay all monies due and owed to Licensor
under this Agreement which have matured as of the effective date of termination
or expiration shall survive the termination or expiration of this Agreement. In
addition, the provisions of Section 2.3, (Retained Rights), Section 2.4
(Government Rights), Section 2.6 (Non-Exclusive License Under Licensee
Inventions), Section 2.7 (Improvements), Article 3 (Consideration) (with respect
to any final reports or to the extent any amounts are due but unpaid), Section
3.9 (Reports and Records), Section 4.4 (Confidential Information), Article 5
(Confidentiality), Article 6 (Term and Termination), Section 8.3 (Disclaimer of
Warranties, Damages), Section 8.4 (Indemnification), Section 8.5 (Insurance),
Article 9 (Use of Name), and Article 10 (Additional Provisions) shall survive
such termination or expiration of this Agreement in accordance with their
respective terms.

ARTICLE 7: PATENT MAINTENANCE; PATENT INFRINGEMENT

7.1Prosecution of Licensed Patents. As between Licensor and Licensee, but
subject to any obligations of Licensor to the REGENX Licensors, the Parties
agree as follows:.

7.1.1  Licensor shall have the sole right, but not the obligation, to Prosecute
patent applications and issued patents within Licensed Patents, in Licensor’s
sole discretion.

7.1.2  Nothing in this Agreement obligates Licensor to continue to Prosecute any
patent  applications or issued patents, and Licensee acknowledges that Licensor
shall have no obligation to undertake any inter-party proceedings, such as
oppositions or interferences, or to undertake any re-examination or re-issue
proceedings, in either case, with respect to the Licensed Patents.

22

--------------------------------------------------------------------------------

CONFIDENTIAL

7.2Infringement Actions Against Third Parties.

7.2.1  Licensee is responsible for notifying the Licensor promptly of any
infringement of Licensed Patents (other than Retained Rights) that may come to
Licensee’s attention, including any “patent certification” filed in the United
States under 21 U.S.C. § 355(b)(2) or 21 U.S.C. § 355(j)(2) or similar
provisions in other jurisdictions alleging the invalidity, unenforceability or
non-infringement of any Licensed Patents, and any notification received pursuant
to subsection (k) of 42 U.S.C. § 262 for any Licensed Product that becomes a
“reference product.”

7.2.2  As between Licensor and Licensee, but subject to any obligations of
Licensor to the REGENX Licensors, Licensor shall have the sole right, but not
the obligation, to prosecute any such infringement at its [***] recovered in
connection therewith. In any action to enforce any of the Licensed Patents,
Licensee, at the request and expense of Licensor, shall cooperate to the fullest
extent reasonably possible, including in the event that, if Licensor is unable
to initiate or prosecute such action solely in its own name, Licensee shall join
such action voluntarily and shall execute all documents necessary to initiate
litigation to prosecute, maintain, and settle such action. Nothing in this
Agreement obligates Licensor to bring or prosecute lawsuits against Third
Parties for infringement of any Licensed Patents.

7.2.3  Licensee shall have no right to undertake prosecution of any such
infringement.

7.3Defense of Infringement Claims. In the event Licensee or Licensor becomes
aware that Licensee’s or any of its Affiliates’ or any Sublicensees’ practice of
the Licensed Patents is the subject of a claim for patent infringement by a
Third Party, that Party shall promptly notify the other, and the Parties shall
consider the claim and the most appropriate action to take. Licensee shall cause
each of its Affiliates and each Sublicensee to notify Licensee promptly in the
event such entity becomes aware that its practice of the Licensed Patents is the
subject of a claim of patent infringement by another. To the extent Licensor
takes any action, Licensor (or the REGENX Licensors) shall have the right to
require Licensee’s reasonable cooperation in any such suit, upon written notice
to Licensee; and Licensee shall have the obligation to participate upon
Licensor’s request, in which event, Licensor shall bear the cost of Licensee’s
participation. Without Licensor’s prior written permission, Licensee must not
settle or compromise any such suit in a manner that imposes any material
obligations or restrictions on Licensor or the REGENX Licensors or grants any
rights to the Licensed Patents other than rights that Licensee has the right to
grant under this Agreement.

ARTICLE 8: REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

8.1Representations and Warranties by Licensor. Licensor represents and warrants
to Licensee as of the Effective Date:

8.1.1  Licensor has the right, power, and authority to enter into this Agreement
and to grant to Licensee the licenses specified in this Agreement;

8.1.2  This Agreement when executed shall become the legal, valid, and binding
obligation of it, enforceable against it, in accordance with its terms.

23

--------------------------------------------------------------------------------

CONFIDENTIAL

8.1.3  There are no actions, suits, proceedings, or arbitrations pending, or to
Licensor’s knowledge, threatened against Licensor relating to the Licensed
Patents that would be inconsistent with the rights granted to Licensee under
this Agreement;

8.1.4  To Licensor’s knowledge, (a) the Licensed Patents are solely owned by the
Trustees of the University of Pennsylvania, and (b) no Third Party (other than
REGENX Licensors) has any right, interest, or claim in or to such Licensed
Patents with respect to the AATD Field or the Option Field that are inconsistent
with those granted to Licensee with respect to the AATD Field or the Option
Field;

8.1.5  To Licensor’s knowledge, no Third Party is infringing any of the Licensed
Patents in a manner that is inconsistent with the scope of rights granted to
Licensee with respect to the AATD Field or the Option Field; and

8.1.6  Licensor has not received any written notice from any Third Party
patentee alleging infringement of such Third Party’s patents by the practice of
the Licensed Patents with respect to the AATD Field or the Option Field.

8.2Representations and Warranties by Licensee. Licensee represents and warrants
to Licensor as of the Effective Date that:

8.2.1  Licensee has the right, power, and authority to enter into this Agreement
and to grant the licenses granted by it hereunder;

8.2.2  This Agreement when executed shall become the legal, valid, and binding
obligation of it, enforceable against it, in accordance with its terms;

8.2.3  Licensee has the ability and the resources, including financial
resources, necessary to carry out its obligations under this Agreement.

8.2.4  There are no actions, suits, proceedings, or arbitrations pending or, to
Licensee’s knowledge, threatened against Licensee that would impact activities
under this Agreement; and

8.2.5  Licensee is not, in any material respect, in violation or default of any
provision of its certificate of incorporation or its bylaws.

8.3Disclaimer of Warranties, Damages. EXCEPT AS SET FORTH IN SECTION 8.1, THE
LICENSED PATENTS, LICENSED PRODUCTS, AND ALL RIGHTS LICENSED UNDER THIS
AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS, AND LICENSOR MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT THERETO. BY WAY
OF EXAMPLE BUT NOT OF LIMITATION, EXCEPT AS EXPRESSLY SET FORTH IN SECTION 8.1,
LICENSOR MAKES NO REPRESENTATIONS OR WARRANTIES, AND HEREBY DISCLAIMS ALL
EXPRESS AND IMPLIED REPRESENTATIONS AND WARRANTIES, (i) OF COMMERCIAL UTILITY,
ACCURACY, COMPLETENESS, PERFORMANCE, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, VALIDITY OR ENFORCEABILITY OF THE LICENSED PATENTS, AND PROFITABILITY;
OR (ii) THAT THE USE OF THE LICENSED PATENTS OR LICENSED PRODUCTS WILL NOT
INFRINGE ANY PATENT, COPYRIGHT,

24

--------------------------------------------------------------------------------

CONFIDENTIAL

TRADEMARK, OR OTHER PROPRIETARY RIGHTS OF THIRD PARTIES. EXCEPT AS SET FORTH
HEREIN, NONE OF LICENSOR OR EITHER OF THE REGENX LICENSORS SHALL BE LIABLE TO
LICENSEE, LICENSEE’S SUCCESSORS OR ASSIGNS, ANY SUBLICENSEES, OR ANY THIRD PARTY
WITH RESPECT TO: (a) ANY CLAIM ARISING FROM USE OF THE LICENSED PATENTS,
LICENSED PRODUCTS, AND ANY OR ALL RIGHTS LICENSED UNDER THIS AGREEMENT OR FROM
THE DEVELOPMENT, TESTING, MANUFACTURE, USE, OR SALE OF LICENSED PRODUCTS; OR (b)
ANY CLAIM FOR LOSS OF PROFITS, LOSS OR INTERRUPTION OF BUSINESS, OR FOR
INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES OF ANY KIND,
INCLUDING ANY ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT OR THE
EXERCISE OF RIGHTS HEREUNDER, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING
IN THIS SECTION 8.3 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS
OR OBLIGATIONS OF EITHER PARTY UNDER SECTION 8.4 OR TO LIMIT A PARTY’S LIABILITY
FOR BREACHES OF ITS OBLIGATION REGARDING CONFIDENTIALITY UNDER ARTICLE 5.

8.4Indemnification.

8.4.1  By Licensee. Licensee shall defend, indemnify, and hold harmless
Licensor, the REGENX Licensors, and their respective shareholders, members,
officers, trustees, faculty, students, contractors, agents, and employees
(individually, a “Licensor Indemnified Party” and, collectively, the “Licensor
Indemnified Parties”) from and against any and all Third Party liability, loss,
damage, action, claim, fee, cost, or expense (including attorneys’ fees)
(individually, a “Third Party Liability” and, collectively, the “Third Party
Liabilities”) suffered or incurred by the Licensor Indemnified Parties from
claims of such Third Parties to the extent that such claims result from or arise
out of: [***]; provided, however, that Licensee shall not be liable for claims
to the extent based on (1) any breach by Licensor of the representations,
warranties, or obligations of Licensor under this Agreement or (2) the gross
negligence or intentional misconduct of any of the Licensor Indemnified Parties.
Without limiting the foregoing, but subject to clauses (1) and (2) above,
Licensee must defend, indemnify, and hold harmless the Licensor Indemnified
Parties from and against any Third Party Liabilities resulting from:

 

(a)

any [***] or other claim of any kind related to the [***] by a Third Party of a
Licensed Product that was [***] by Licensee, its Affiliates, any Sublicensees,
their respective assignees, or vendors;

 

(b)

any claim by a Third Party that the [***]; and

 

(c)

[***] conducted by or on behalf of Licensee, its Affiliates, any Sublicensees,
their respective assignees, or vendors relating to the Licensed Patents or
Licensed Products, including any claim by or on behalf of a [***].

8.4.2  By Licensor. Licensor shall defend, indemnify, and hold harmless
Licensee, its shareholders, members, officers, contractors, agents, and
employees (individually, a “Licensee

25

--------------------------------------------------------------------------------

CONFIDENTIAL

Indemnified Party” and, collectively, the “Licensee Indemnified Parties”) from
and against any and all Third Party Liabilities suffered or incurred by the
Licensee Indemnified Parties from claims of such Third Parties to the extent
that such claims result from or arise out of: [***]; provided, however, that
Licensor shall not be liable for claims to the extent based on (1) any breach by
Licensee of the representations, warranties, or obligations of Licensee under
this Agreement or (2) the gross negligence or intentional misconduct of any of
the Licensee Indemnified Parties.

8.4.3  Indemnification Procedure. Each Party, as an indemnifying party (an
“Indemnifying Party”), shall not be permitted to settle or compromise any claim
or action giving rise to Third Party Liabilities in a manner that imposes any
restrictions or obligations on any indemnified party (an “Indemnified Party”)
without the Indemnified Party’s prior written consent or, if Licensee is the
Indemnifying Party, that imposes any restrictions or obligations on Licensor’s
direct or indirect licensors or grants any rights to the Licensed Patents or
Licensed Products other than those Licensee has the right to grant under this
Agreement without Licensor’s prior written consent. The Indemnifying Party shall
be permitted to control any litigation or potential litigation involving the
defense of any claim subject to indemnification pursuant to this Section 8.4,
including the selection of counsel, with the reasonable approval of the
Indemnified Party. Upon the Indemnifying Party’s reasonable request, the
Indemnified Parties will reasonably cooperate with the Indemnifying Party in the
defense and settlement of any such claim, at the Indemnifying Party’s cost and
expense. If an Indemnifying Party fails or declines to assume the defense of any
such claim or action within [***] after notice thereof, the Indemnified Party
may assume the defense of such claim or action at the cost and risk of the
Indemnifying Party, and any Third Party Liabilities related thereto shall be
conclusively deemed a Third Party Liability of the Indemnifying Party. The
indemnification rights of an Indemnified Party contained in this Agreement are
in addition to all other rights that such Indemnified Party may have at law or
in equity or otherwise. The Indemnifying Party will pay directly all Third Party
Liabilities incurred for defense or negotiation of any claim hereunder or will
reimburse the Indemnified Party for all documented Third Party Liabilities
incident to the defense or negotiation of any such claim within [***] after the
Indemnifying Party’s receipt of invoices for such fees, expenses, and charges.

8.5Insurance. Licensee will procure and maintain insurance policies for the
following coverages with respect to product liability, personal injury, bodily
injury, and property damage arising out of Licensee’s (and its Affiliates’ and
any Sublicensees’) performance under this Agreement: (a) during the term of this
Agreement, comprehensive general liability, including broad form and contractual
liability, in a minimum amount of [***] combined single limit per occurrence (or
claim) and in the aggregate annually; (b) prior to the commencement of clinical
trials involving Licensed Products and thereafter for a period of not less than
[***] (or such longer period as Licensee is required by applicable law to
continue to monitor the participants in the clinical trial), clinical trials
coverage in amounts that are reasonable and customary in the U.S. pharmaceutical
industry, subject always to a minimum limit of $3,000,000 combined single limit
per occurrence (or claim) and in the aggregate annually; and (c) from prior to
the first commercial sale of a Licensed Product until [***] after the last sale
of a Licensed Product, product liability coverage, in amounts that are
reasonable and customary in the U.S. pharmaceutical industry, subject always to
a minimum limit of [***] combined single limit per occurrence (or claim) and in
the aggregate annually. Licensor may review periodically the

26

--------------------------------------------------------------------------------

CONFIDENTIAL

adequacy of the minimum amounts of insurance for each coverage required by this
Section 8.5, and Licensor reserves the right to require Licensee to adjust the
limits accordingly. The required minimum amounts of insurance do not constitute
a limitation on Licensee’s liability or indemnification obligations to the
Licensor Indemnified Parties under this Agreement. The policies of insurance
required by this Section 8.5 will be issued by an insurance carrier with an A.M.
best rating of [***] or better and will name Licensor as an additional insured
with respect to Licensee’s performance (and its Affiliates’ and any
Sublicensees’) under this Agreement. Licensee will provide Licensor with
insurance certificates evidencing the required coverage within [***] after the
Effective Date and the commencement of each policy period and any renewal
periods. Each certificate will provide that the insurance carrier will notify
Licensor in writing at least [***] prior to the cancellation or material change
in coverage. Licensee will cause all Sublicensees to comply with the terms of
this Section 8.5 to the same extent as Licensee.

ARTICLE 9: USE OF NAME

Licensee, its Affiliates, any Sublicensees, and all of its and their employees
and agents must not use Licensor’s, the University of Pennsylvania’s, or
SmithKline Beecham Corporation’s name, seal, logo, trademark, or service mark
(or any adaptation thereof) or the name, seal, logo, trademark, or service mark
(or any adaptation thereof) of any of such entities’ representative, school,
organization, employee, or student in any way without the prior written consent
of Licensor or such entity, as applicable, unless required to do so pursuant to
applicable law, rule, regulation or rules of a securities exchange; provided,
however that Licensee may acknowledge the existence and general nature of this
Agreement, subject to Section 5.2.1.

ARTICLE 10: ADDITIONAL PROVISIONS

10.1Relationship. Nothing in this Agreement shall be deemed to establish a
relationship of principal and agent between Licensee and Licensor, nor any of
their agents or employees for any purpose whatsoever, nor shall this Agreement
be construed as creating any other form of legal association or arrangement
which would impose liability upon one Party for the act or failure to act of the
other Party.

10.2 Assignment. The rights and obligations of Licensee and Licensor hereunder
shall inure to the benefit of, and shall be binding upon, their respective
permitted successors and assigns. Licensee may not assign or otherwise transfer
(by operation of law or otherwise) this Agreement or any of its rights or
obligations under this Agreement without the prior written consent of Licensor
which consent is in the absolute discretion of Licensor; provided, however,
Licensee shall be permitted to assign or otherwise transfer (by operation of law
or otherwise ) this Agreement without Licensor’s consent, (a) to any Affiliate;
or (b) in connection with a Change of Control; provided that, as part of any
permitted assignment or transfer, Licensee: (i) requires any assignee,
transferee, or successor to agree in writing to be legally bound by this
Agreement to the same extent as Licensee and provides Licensor with a copy of
such undertaking; (ii) provides Licensor with written notice of the assignment
or transfer to Licensor within five (5) days of the consummation of the
transaction resulting in the assignment or transfer; (iii) in the event of a
Change of Control of Licensee, provides Licensor with redacted copies of the
transaction documents resulting in a Change of Control of Licensee within five
(5) days of the

27

--------------------------------------------------------------------------------

CONFIDENTIAL

consummation of the transaction; and (iv) in the event of an assignment or
transfer to an Affiliate, remains responsible for the performance of this
Agreement by such Affiliate. Notwithstanding anything to the contrary in this
Agreement, for clarity, in case of a Licensee Change of Control, in no event
shall any intellectual property rights owned or controlled by the acquirer or
its Affiliates immediately prior to such Licensee Change of Control be included
in any of the licenses granted to Licensor under this Agreement. Licensor may
assign this Agreement and its rights and obligations without the consent of
Licensee. No assignment shall relieve the assigning Party of responsibility for
the performance of any accrued obligations which it has prior to such
assignment. Any attempted assignment by Licensee in violation of this Section
10.2 shall be null and void and of no legal effect.

10.3 Waiver. A waiver by either Party of a breach of any provision of this
Agreement will not constitute a waiver of any subsequent breach of that
provision or a waiver of any breach of any other provision of this Agreement.

10.4 Notices. Notices, payments, statements, reports, and other communications
under this Agreement shall be in writing and shall be deemed to have been
received as of the date received if sent by public courier (e.g., Federal
Express), by Express Mail, receipt requested, by facsimile or electronic mail
(with a copy of such facsimile or electronic mail also sent by one of the other
methods of delivery) and addressed as follows:

 

If for Licensor:

REGENXBIO Inc.

9712 Medical Center Drive, Suite 100

Rockville, MD 20850

USA

Attn: Chief Executive Officer

Telephone: 240-552-8181

Facsimile: 240-652-9692

If for Licensee:

Annapurna Therapeutics

3711 Market Street Suite 800

Philadelphia PA 19104

Attn: Amber Salzman, PhD, CEO

[***]

with a copy to:

REGENXBIO Inc.

9712 Medical Center Drive, Suite 100

Rockville, MD 20850

USA

Attn: General Counsel

Telephone:  240-552-8181

Facsimile:   240-652-9692

Either Party may change its official address upon written notice to the other
Party in accordance with this Section 10.4.

General communications required under this Agreement (including notices under
Sections 2.2, 2.5.2, 2.7.3, 3.9, 4.1, 4.2, 4.3, 7.1, 7.2, 8.5, and 10.2 and
notices of changes of address under this Section 10.4) may be sent by any of the
means outlined in the first sentence of this Section 10.4 or a copy of the
notice letter may be sent by electronic mail (without the requirement of a copy
being sent by

28

--------------------------------------------------------------------------------

CONFIDENTIAL

another means; provided that the receiving Party has confirmed receipt of such
electronic mail); however, communications related to requests for disclosures of
Confidential Information, breaches or termination of this Agreement,
indemnification, and dispute resolution (including notices under Sections 5.2,
6.3, 6.4, 6.5, 6.6, 8.4, and 10.6) must be sent by one of the means outlined in
the first sentence of this Section 10.4.

10.5 Applicable Law. This Agreement shall be construed and governed in
accordance with the laws of the State of New York, without giving effect to
conflict of law provisions that may require the application of the laws of
another jurisdiction. Subject to Section 10.6, the Parties hereby submit to the
exclusive jurisdiction of and venue in the courts located in the State of New
York with respect to any and all disputes concerning the subject of this
Agreement.

10.6 Dispute Resolution.

10.6.1 Arbitration. In the event of any controversy or claim arising out of or
relating to this Agreement, the Parties shall first attempt to resolve such
controversy or claim through good faith negotiations for a period of not less
than thirty (30) days following notification of such controversy or claim to the
other Party. If such controversy or claim cannot be resolved by means of such
negotiations during such period, then such controversy or claim shall be
resolved by binding arbitration administered by the American Arbitration
Association (“AAA”) in accordance with the Commercial Arbitration Rules of the
AAA in effect on the date of commencement of the arbitration, subject to the
provisions of this Section 10.6. The arbitration shall be conducted as follows:

10.6.1.1The arbitration shall be conducted by three arbitrators, each of whom by
training, education, or experience has knowledge of the research, development,
and commercialization of biological therapeutic products in the United States.
The arbitration shall be conducted in English and held in New York, New York.

10.6.1.2In its demand for arbitration, the Party initiating the arbitration
shall provide a statement setting forth the nature of the dispute, the names and
addresses of all other parties, an estimate of the amount involved (if any), the
remedy sought, otherwise specifying the issue to be resolved, and appointing one
neutral arbitrator. In an answering statement to be filed by the responding
Party within [***] after confirmation of the notice of filing of the demand is
sent by the AAA, the responding Party shall appoint one neutral arbitrator.
Within [***] from the date on which the responding Party appoints its neutral
arbitrator, the first two arbitrators shall appoint a chairperson.

10.6.1.3If a Party fails to make the appointment of an arbitrator as provided in
Section 10.6.1.2, the AAA shall make the appointment. If the appointed
arbitrators fail to appoint a chairperson within the time specified in Section
10.6.1.2 and there is no agreed extension of time, the AAA shall appoint the
chairperson.

10.6.1.4The arbitrators will render their award in writing and, unless all
Parties agree otherwise, will include an explanation in reasonable detail of the
reasons for their award. Judgment upon the award rendered by the arbitrators may
be entered in any

29

--------------------------------------------------------------------------------

CONFIDENTIAL

court having jurisdiction thereof, including in the courts described in Section
10.5. The arbitrators will have the authority to grant injunctive relief and
other specific performance; provided that the arbitrators will have no authority
to award damages in contravention of this Agreement, and each Party irrevocably
waives any claim to such damages in contravention of this Agreement. The
arbitrators will, in rendering their decision, apply the substantive law of the
State of New York, without giving effect to conflict of law provisions that may
require the application of the laws of another jurisdiction. The decision and
award rendered by the arbitrators will be final and non-appealable (except for
an alleged act of corruption or fraud on the part of the arbitrator).

10.6.1.5The Parties shall use their reasonable efforts to conduct all dispute
resolution procedures under this Agreement expeditiously, efficiently, and
cost-effectively.

10.6.1.6All expenses and fees of the arbitrators and expenses for hearing
facilities and other expenses of the arbitration will be borne equally by the
Parties unless the Parties agree otherwise or unless the arbitrators in the
award assess such expenses against one of the Parties or allocate such expenses
other than equally between the Parties. Each of the Parties will bear its own
counsel fees and the expenses of its witnesses except to the extent otherwise
provided in this Agreement or by applicable law.

10.6.1.7Compliance with this Section 10.6 is a condition precedent to seeking
relief in any court or tribunal in respect of a dispute, but nothing in this
Section 10.6 will prevent a Party from seeking equitable or other interlocutory
relief in the courts of appropriate jurisdiction, pending the arbitrators’
determination of the merits of the controversy, if applicable to protect the
confidential information, property, or other rights of that Party or to
otherwise prevent irreparable harm that may be caused by the other Party’s
actual or threatened breach of this Agreement.

10.7 No Discrimination. Licensee and its Affiliates, and Licensee shall use
reasonable efforts to require that any Sublicensees, in their respective
activities under this Agreement, shall not discriminate against any employee or
applicant for employment because of race, color, sex, sexual, or affectional
preference, age, religion, national, or ethnic origin, handicap, or because he
or she is a disabled veteran or a veteran (including a veteran of the Vietnam
Era).

10.8 Compliance with Law. Licensee (and its Affiliates’ and any Sublicensees’)
must comply with all prevailing laws, rules, and regulations that apply to its
activities or obligations under this Agreement. Without limiting the foregoing,
it is understood that this Agreement may be subject to United States laws and
regulations controlling the export of technical data, computer software,
laboratory prototypes, and other commodities, articles, and information,
including the Arms Export Control Act as amended in the Export Administration
Act of 1979 and that Licensee’s obligations are contingent upon compliance with
applicable United States export laws and regulations. The transfer of certain
technical data and commodities may require a license from the cognizant agency
of the United States Government and/or written assurances by Licensee that
Licensee shall not export data or commodities to certain foreign countries
without prior approval of such agency. Licensor neither represents that a
license is not required nor that, if required, it will issue.

30

--------------------------------------------------------------------------------

CONFIDENTIAL

10.9 Entire Agreement. This Agreement, together with all exhibits hereto, embody
the entire understanding between the Parties relating to the subject matter
hereof and supersede all prior understandings and agreements, whether written or
oral, including that certain Mutual Non-Disclosure Agreement dated May 15, 2015
between Licensor and AAVLife SAS. All “Confidential Information” (as defined in
such Mutual Non-Disclosure Agreement) disclosed by one Party to the other Party
pursuant to such Mutual Non-Disclosure Agreement shall be deemed “Confidential
Information” of such disclosing Party under this Agreement (unless and until it
falls within one of the exclusions set forth in Section 1.9). This Agreement may
not be varied except by a written document signed by duly authorized
representatives of both Parties.

10.10 Marking. Licensee, its Affiliates, and any Sublicensees shall mark any
Licensed Product (or their containers or labels) made, sold, or otherwise
distributed by it or them with any notice of patent rights necessary or
desirable under applicable law to enable the Licensed Patents to be enforced to
their full extent in any country where Licensed Products are made, used, sold,
offered for sale, or imported.

10.11 Severability and Reformation. If any provision of this Agreement is held
to be invalid or unenforceable by the arbitrators or a court of competent
jurisdiction, then such invalid or unenforceable provision will be automatically
revised to be a valid or enforceable provision that comes as close as permitted
by law to the Parties’ original intent; provided that, if the Parties cannot
agree upon such valid or enforceable provision, the remaining provisions of this
Agreement will remain in full force and effect, unless the invalid or
unenforceable provisions are of such essential importance to this Agreement that
it is to be reasonably assumed that the Parties would not have entered into this
Agreement without the invalid or unenforceable provisions.

10.12 Further Assurances. Each Party hereto agrees to execute, acknowledge, and
deliver such further instruments, and to do all other reasonable acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

10.13 Interpretation; Construction. The captions to the several Articles and
Sections of this Agreement are included only for convenience of reference and
shall not in any way affect the construction of, or be taken into consideration
in interpreting, this Agreement. In this Agreement, unless the context requires
otherwise, (a) the word “including” shall be deemed to be followed by the phrase
“without limitation” or like expression; (b) references to the singular shall
include the plural and vice versa; (c) references to masculine, feminine, and
neuter pronouns and expressions shall be interchangeable; (d) the words “herein”
or “hereunder” relate to this Agreement; (e) “or” is disjunctive but not
necessarily exclusive; (f) the word “will” shall be construed to have the same
meaning and effect as the word “shall”; (g) all references to “dollars” or “$”
herein shall mean U.S. Dollars; (h) unless otherwise provided, all reference to
Sections, Articles, and exhibits in this Agreement are to Sections, Articles,
and exhibits of and in this Agreement; and (i) whenever this Agreement refers to
a number of days, such number shall refer to calendar days unless business days
are specified. Business days shall mean a day on which banking institutions in
Washington, D.C. are open for business. Each Party represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof. In interpreting and applying
the terms and provisions of this Agreement, the Parties agree that no
presumption will apply against the Party which drafted such terms and
provisions.

31

--------------------------------------------------------------------------------

CONFIDENTIAL

10.14 Cumulative Rights and Remedies. The rights and remedies provided in this
Agreement and all other rights and remedies available to either Party at law or
in equity are, to the extent permitted by law, cumulative and not exclusive of
any other right or remedy now or hereafter available at law or in equity.
Neither asserting a right nor employing a remedy shall preclude the concurrent
assertion of any other right or employment of any other remedy, nor shall the
failure to assert any right or remedy constitute a waiver of that right or
remedy.

10.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

32

--------------------------------------------------------------------------------

CONFIDENTIAL

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
License Agreement to be executed by their duly authorized representatives.

 

REGENXBIO INC.

 

ANNAPURNA THERAPEUTICS LIMITED

 

 

 

 

 

By:

 

 

By:

 

Name:

Kenneth Mills

 

Name:

Amber Salzman, PhD

Title:

President & CEO

 

Title:

CEO

 

 

 

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Exhibit A

Licensed Patents (AAVrh10)

 

Appln #

Title

Inventors

Nos

Docket

[***]

[***]

[***]

[***]

[***]

 

Docket

Country

Appln No

Filing Date

Patent
Number

Issue Date

Pubn Number

Pub Date

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

 

 

[***]

[***]

[***]

[***]

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Press Release

In process to be agreed to by both parties

 

 